Case 1:19-cv-02319-KMT Document 1 Filed 08/14/19 USDC Colorado Page 1 of 8




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Civil Action No. 1:19-cv-2319

CHERYL IRENE,

Plaintiff,

v.

SAFECO INSURANCE COMPANY OF AMERICA,

Defendant.


                                  NOTICE OF REMOVAL


         Defendant Safeco Insurance Company of America (“Defendant” or “Safeco”), by and

through its undersigned counsel, Lewis Roca Rothgerber Christie LLP, pursuant to 28 U.S.C.

§§ 1332, 1441, and 1446, respectfully gives notice of the removal of this action from the

District Court for Pueblo County, Colorado (“State Court”) to the United States District

Court for the District of Colorado. In support of said removal, Defendant states as follows:

                                       INTRODUCTION

         1.    On July 24, 2019, Plaintiff initiated this action by filing her Complaint in the

District Court for Pueblo County, Colorado, Case No. 2019CV30442 (“State Action”). See

Plaintiff’s Compl., Exhibit A.

         2.    In the State Action, Plaintiff alleged that Safeco delayed and/or denied Plaintiff

uninsured motorist coverage. Plaintiff alleged three claims for relief against Safeco: a First

Claim for Relief for Breach of Contract, a Second Claim for Relief for First Party Statutory

108913763.1
Case 1:19-cv-02319-KMT Document 1 Filed 08/14/19 USDC Colorado Page 2 of 8




Damages under C.R.S. §§ 10-3-1115, 1116, and a Third Claim for Relief for Common Law Bad

Faith. Id., ¶¶ 19–35.

                           COMPLIANCE WITH THE RULES

         3.    All procedural requirements related to the removal of this action have been

satisfied.

         4.    On July 26, 2019, Plaintiff served Defendant with a Summons and copy of

Plaintiff’s Complaint. See Return of Service, attached as Exhibit B.

         5.    This Notice of Removal is filed within thirty (30) days of the receipt by

Defendant of the Summons and Complaint filed in the State Action and is, therefore, timely

pursuant to 24 U.S.C. §§ 1441 and 1446(b).

         6.    Concurrent with this Notice of Removal, Defendant will file a Notice of Filing

of State Court Records pursuant to 28 U.S.C. § 1446(a) and D.C.Colo.LCivR 81.1. This

filing will include a true and correct copy of the State Court docket, and all State Court

pleadings, motions, and other papers known to have been served on Defendant.

         7.    Pursuant to 28 U.S.C. § 1446(a), a true and correct copy of Plaintiff’s

Summons (attached as Exhibit C) and Complaint (Exhibit A) is attached to this Notice of

Removal.

         8.    Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal will be

served on counsel for Plaintiff.




                                             -2-
108913763.1
Case 1:19-cv-02319-KMT Document 1 Filed 08/14/19 USDC Colorado Page 3 of 8




         9.    Pursuant to 28 U.S.C. § 1446(d), Defendant will file a Notice of Filing of

Notice of Removal in the pending State Action. A copy of the Notice of Filing of Notice of

Removal is attached hereto as Exhibit D.

         10.   Pursuant to D.C.Colo.LCivR 81.1, Defendant states that no hearings or

motions are pending, nor has any trial been set in the State Action.

         11.   Pursuant to Fed. R. Civ. P. 81(c), Defendant will present its defenses by

pleading at the time prescribed therein, and specifically reserves its right to assert all

defenses, including those defenses under Fed.R.Civ.P. 12(b).

         12.   Venue is proper in the United States District Court for the District of Colorado

because this District embraces the location where the State Action is pending. See 28 U.S.C.

§ 1446(c).

                                DIVERSITY JURISDICTION

         13.   Plaintiff’s Complaint asserts claims over which this Court has jurisdiction

pursuant to 28 U.S.C. § 1332 because (A) the parties are citizens of different states, and

(B) the amount in controversy exceeds $75,000.

A.       THE PARTIES ARE CITIZENS OF DIFFERENT STATES

         14.   Upon information and belief, Plaintiff is a citizen of Colorado who resides at

635 Scranton Ave., Pueblo, Colorado 81004. See e.g., Exhibit A, ¶ 1 & p. 5.

         15.   Defendant Safeco Insurance Company of America is a citizen of New

Hampshire and Massachusetts. Defendant is incorporated under the laws of New Hampshire

and maintains its principal place of business in Boston, Massachusetts. See 28 U.S.C. §


                                              -3-
108913763.1
Case 1:19-cv-02319-KMT Document 1 Filed 08/14/19 USDC Colorado Page 4 of 8




1332(c)(1) (“a corporation shall be deemed to be a citizen of every State and foreign state by

which it has been incorporated and of the State or foreign state where it has its principal

place of business . . . .”).

         16.    For purposes of federal diversity jurisdiction, the parties are completely

diverse.

B.       THE AMOUNT IN CONTROVERSY EXCEEDS $75,000

         17.    While not waiving Defendant’s right to contest the issue, Plaintiff seeks a

monetary judgment in excess of $75,000, exclusive of interest and costs.

         18.    In determining the amount in controversy, a court may look to the object

sought to be accomplished by the plaintiff’s complaint. Ronzio v. Denver & R.G.W.R. Co.,

116 F.2d 604, 606 (10th Cir. 1940). “The test for determining the amount in controversy is

the pecuniary result to either party which the judgment would produce.” Id.; see also,

McPhail v. Deere & Company, 529 F.3d 947, 954 (10th Cir. 2008) (finding that the sum for

the amount in controversy can be either the value of what plaintiff seeks or what defendant

may lose.)

         19.    When a defendant seeks federal court adjudication, the defendant’s amount in

controversy allegation should be accepted when not contested by the plaintiff or questioned

by the court. Dart Cherokee Basin Operating Company, LLC v. Owens, 135 S.Ct. 547, 553

(2014). A defendant’s notice of removal need include only a plausible allegation that the

amount in controversy exceeds the jurisdictional threshold. Id. at 554. A notice of removal

may be filed within thirty days after receipt by the defendant, through service or otherwise,


                                              -4-
108913763.1
Case 1:19-cv-02319-KMT Document 1 Filed 08/14/19 USDC Colorado Page 5 of 8




of . . . other paper from which it may first be ascertained in the case is one which is or has

become removable.” 28 U.S.C. § 1446(b)(3). Information relating to the amount in

controversy in the record of the state proceeding, or in response to discovery, shall be treated

as an “other paper.” 28 U.S.C. § 1446(c)(3)(A).

         20.     Pursuant to C.R.C.P. 8(a), each pleading containing an initial claim for relief

in a civil action “shall be accompanied by a completed Civil Cover Sheet in the form and

content of Appendix to Chapters 1 to 17, Form 1.2 (JDF 601), at the time of filing.” The

Civil Case Cover Sheet requires a plaintiff to categorize the relief sought as either being

more or less than $100,000 and must be filed with each pleading containing an initial claim

for relief and shall be served on all parties along with the pleading. See C.R.C.P. at Form

JDF 601.

         21.    Here, in the State Action, Plaintiff’s counsel filed a Civil Case Cover Sheet in

which he confirms that he seeks “a monetary judgment for more than $100,000 against

another party, including any attorneys’ fees, penalties or punitive damages, but excluding

interest and costs . . .” See Civil Case Cover Sheet, attached as Exhibit E.

         22.    The “[Civil Case Cover Sheet] is at least properly considered an ‘other paper’

under § 1446(b)(3).” See Paros Properties, LLC v. Colorado Casualty Insurance Co., 835

F.3d 1264, 1272-1273 (10th Cir. 2016). As the Tenth Circuit Court of Appeals has

concluded:

                 . . . at least one federal district judge in Colorado has determined that
         the cover sheet is notice that starts the removal clock. See Henderson v.
         Target Stores, Inc., 431 F. Supp. 2d 1143, 1144 (D. Colo. 2006) (civil cover
         sheet is an ‘other paper’ that put the defendant on notice that the amount in

                                                -5-
108913763.1
Case 1:19-cv-02319-KMT Document 1 Filed 08/14/19 USDC Colorado Page 6 of 8




         controversy exceeded $75,000). We think that view is sound. There is no
         ambiguity in the cover sheet. And we see no reason not to credit an assertion
         by an officer of the court on a matter of significant consequence in the state
         proceeding (whether or not simplified procedures will apply).

Id. See also Henderson v. Target Stores, Inc., 431 F.Supp.2d 1143, 1144 (D. Colo. 2006)

(civil cover sheet is an ‘other paper’ that put the defendant on notice that the amount in

controversy exceeded $75,000. We think that view is sound. There is no ambiguity in the

cover sheet. And we see no reason not to credit an assertion by an officer of the court on a

matter of significant consequence in the state proceeding (whether or not simplified

procedures will apply).”).

         23.    Further, in her Complaint, Plaintiff demands statutory damages and alleges

that she is entitled to recover “two times the covered under-uninsured motorist benefits plus

reasonable attorney’s fees and court costs” pursuant to C.R.S. § 10-3-1116. See Exhibit A,

¶ 29. Plaintiff’s Second Claim for Relief for First Party Statutory Damages exceeds the $75,000

jurisdictional requirement. See, e.g., Cox v. Lincoln Nat’l Life Ins. Co., No. 10-cv-02544-CMA-

MEH, 2010 WL 5129536, *4 (D. Colo. 2010) (the amount in controversy was satisfied when the

plaintiff alleged that defendant was required to pay her $40,000 in insurance benefits and also

asserted a claim for double damages under C.R.S. § 10-3-1116); Washington v. Am. Family Mut.

Ins. Co., No. 12-cv-02229-REB-KLM, 2013 WL 1412327 (D. Colo. 2013) (finding that a

plaintiff’s claim for statutory damages under C.R.S. § 10-3-1116, including attorneys’ fees, was

sufficient for establishing the amount in controversy for purposes of removal).




                                              -6-
108913763.1
Case 1:19-cv-02319-KMT Document 1 Filed 08/14/19 USDC Colorado Page 7 of 8




         24.    Based on the foregoing, the jurisdictional amount in controversy exceeds

$75,000, exclusive of interest and costs. Therefore, this action may properly be removed to

this Court pursuant to 28 U.S.C. §§ 1441 and 1446.

         25.    This Court has original jurisdiction pursuant to 28 U.S.C. § 1332.

         WHEREFORE, Defendant Safeco Insurance Company of America requests that the

action now pending in the District Court for Pueblo County, Colorado, Case No.

2019CV30442, be removed to the United States District Court for the District of Colorado,

and that all further proceedings be heard by this Court.


         Respectfully submitted this ___ day of August, 2019.

                                             LEWIS ROCA ROTHGERBER CHRISTIE LLP

                                             /s/ Brian J. Spano
                                             Brian J. Spano, Esq.
                                             200 17th Street, Suite 3000
                                             Denver, CO 80202
                                             Phone: 303.623.9000
                                             Email: bspano@lrrc.com


                                             Attorneys for Defendant
                                             Safeco Insurance Company of America




                                             -7-
108913763.1
Case 1:19-cv-02319-KMT Document 1 Filed 08/14/19 USDC Colorado Page 8 of 8




                             CERTIFICATE OF SERVICE

       I certify that on August ____, 2019, a true and correct copy of the foregoing
NOTICE OF REMOVAL was filed via the CM/ECF system and was served upon the
following:

Shannon K. Baillargeon, Esq.
Erica A. Vecchio, Esq.
Franklin D. Azar & Associates, P.C.
400 North Main Street
Pueblo, Colorado 81003
baillargeons@fdazar.com
vecchioe@fdazar.com



                                         LEWIS ROCA ROTHGERBER CHRISTIE LLP

                                         /s/ Brian J. Spano




                                          -8-
108913763.1
